Citation Nr: 1234825	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

1.  Entitlement to service connection for claimed degenerative disc disease and degenerative joint disease at L4 to L5.

2.  Entitlement to service connection for a claimed eyesight condition. 



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the RO. 

The appeal is being remanded the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his July 2008 Substantive Appeal, the Veteran requested that he be scheduled for a hearing to be held at the RO before a Veterans Law Judge. 

The record indicates that the Veteran was scheduled for a videoconference hearing to take place on June 5, 2012. He canceled this hearing in a June 2012 statement and requested that he be rescheduled for a new hearing.  In July 2012, the Board granted the Veteran's motion for a new hearing. 

The record suggests that the Veteran was scheduled for a subsequent hearing that he was unable to attend because he was out of town and did not have transportation. See an August 2012 Report of Contact.  He requested that he be rescheduled for a new hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to contact the Veteran and ascertain whether he desires to testify at either  a videoconference hearing, or an in-person hearing at the RO before a Veterans Law Judge.  If so, the RO should then schedule the Veteran for his requested hearing in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2011).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

